Exhibit 16.1 July 9, 2014 Office of the Chief Accountant Securities and Exchange Commission treet, NE Washington, D.C. 20549 Regarding: Originoil, Inc. File No, 333-147980 Dear Sir or Madam: We have read the statements made by Originoil, Inc. (the "Company"), which were provided to us and which we understand will be filed with the Commission pursuant to Item 4.01 of its Form 8-K, regarding the change in certifying public accountant. We agree with the statements concerning our firm in such Current Report on Form 8-K. We have no basis to agree or disagree with other statements made under Item 4.01. Very truly yours, Weinberg & Company
